       Case 1:20-cv-02376-RA Document 1 Filed 03/18/20 Page 1 of 5



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



V.W., individually and on behalf of A.H., a child with a
disability.                                                         COMPLAINT


                      Plaintiffs,
                                                                    Case No.
       -against-

NEW YORK CITY DEPARTMENT OF EDUCATION,

                      Defendant.


       V.W., individually and on behalf of A.H., a child with a disability, by and through

her attorneys, CUDDY LAW FIRM, PLLC, for the complaint hereby alleges:

1.     This is an action brought pursuant to the fee-shifting provisions of the Individuals

       with Disabilities Education Act (IDEA), 20 U.S.C. § 1415(i)(3).

2.     Plaintiff V.W. and A.H. reside in the County of New York, State of New York.

3.     A.H. is a child with a disability as defined by IDEA, 20 U.S.C. § 1401 (3)(A).

4.     V.W. is the parent of A.H. as defined by IDEA 20 U.S.C. § 1401(23).

5.     Defendant New York City Department of Education (Department) is a local

       educational agency as defined by IDEA, 20 U.S.C. §1401(19), and, as such, is

       obligated to provide educational and related programs and services to its students

       in compliance with the applicable federal and state statutes, regulations, and the

       U.S. Constitution, and is subject to the requirements of 20 U.S.C. § 1400 et seq.,

       and the regulations promulgated thereunder.




                                            1
      Case 1:20-cv-02376-RA Document 1 Filed 03/18/20 Page 2 of 5



                                JURISDICTION AND VENUE

6.    Jurisdiction is predicated upon 28 U.S.C. § 1331, which provides the district

      courts with original jurisdiction over all civil actions arising under the laws of the

      United States, and upon the fee-shifting provision of IDEA, 20 U.S.C. §

      1415(i)(3)(A), which provides that the district courts of the United States shall

      have jurisdiction of actions brought under section 1415(i)(3) without regard to the

      amount in controversy.

7.    Venue is predicated upon 28 U.S.C. § 1391(b)(1) based upon the residence of the

      defendant.

                                 FACTUAL BACKGROUND

8.    On November 22, 2017, plaintiff V.W. initiated an impartial due process hearing

      on behalf of her child A.H., alleging a denial of a free appropriate public

      education (FAPE) and seeking various relief.

9.    This case was assigned Impartial Hearing Office Case Number 171090.

10.   An impartial due process hearing was held for V.W. and A.H. on January 25,

      2018 (telephonic), April 9, 2018, May 24, 2018 (telephonic), July 19, 2018

      (telephonic), August 7, 2018 (telephonic), September 17, 2018 (telephonic),

      November 5, 2018, and December 18, 2018.

11.   During the April 9, 2018, hearing date, the plaintiff, V.W., through her attorney,

      entered documentary exhibits into evidence (A-P). At hearing, the Department

      agreed to conduct a functional behavior assessment with A.H. utilizing a board

      certified behavior analyst and it agreed to conduct an updated vocational




                                            2
      Case 1:20-cv-02376-RA Document 1 Filed 03/18/20 Page 3 of 5



      assessment with A.H. The Department also agreed that A.H. was entitled to a

      neuropsychological evaluation.

12.   On June 4, 2018, the Impartial Hearing Officer (“IHO”) issued an interim order

      for the provision of an independent neuropsychological evaluation at the

      provider’s usual and customary rate of $4,800.00.

13.   On November 5, 2018, the plaintiff entered additional documentary exhibits into

      evidence (R-S). V.W. testified on behalf of herself and her child, A.H.

14.   During the December 18, 2018, hearing date, the plaintiff entered documentary

      exhibits (T-U) into evidence and presented direct testimony from a board certified

      behavior analyst (“BCBA”) and from an academic evaluator. The BCBA testified

      as to her observations of the student and her academic record review and attested

      as to the need for a behavioral program such as Applied Behavior Analysis

      therapy (“ABA”). The academic evaluator provided testimony regarding A.H.’s

      current academic functioning and the need for additional academic remediation.

15.   On February 4, 2019, the plaintiff submitted a written closing statement to the

      IHO and to the Department’s representative at hearing.

16.   Although the Department did not present witnesses or offer documentary

      evidence, it did not concede that a free appropriate public education (“FAPE”)

      had not been provided to A.H.

17.   On April 8, 2019, the IHO issued a Findings of Fact and Decision (FOFD) in

      favor of the parent, finding a denial of FAPE for the 2016/17 and 2017/18 school

      years. As relief for the denial of FAPE, the IHO awarded nine hundred and

      twenty (920) hours of home-based ABA services through Kids Success at $126.00




                                           3
         Case 1:20-cv-02376-RA Document 1 Filed 03/18/20 Page 4 of 5



         per hour; nine hundred (900) hours of academic tutoring through EBL Coaching;

         a functional behavior assessment utilizing a BCBA; a speech and language

         evaluation; a comprehensive vocational evaluation; and an IEP meeting to

         develop a new academic program for A.H. that includes ABA therapy.

18.      The IHO awarded the functional behavior assessment and vocational evaluation

         because the evaluations had not been completed since the Department’s initial

         agreement to provide them on April 9, 2018.

19.      On October 14, 2019, plaintiff, through her counsel, submitted a demand for

         attorney’s fees to defendant’s Special Education Unit Office of General Counsel.

20.      As of the date of this complaint, defendant has failed to settle the attorney’s fees

         in this matter.

                                    FIRST CAUSE OF ACTION

21.      Plaintiffs repeat and reallege paragraphs 1 through 15 as if more fully set forth

         herein.

22.      Plaintiff V.W. initiated an impartial hearing on behalf of A.H.

23.      Plaintiff V.W. prevailed at the impartial hearing by obtaining a Finding of Facts

         and Decision from the impartial hearing officer ordering the relief demanded by

         plaintiff V.W.

24.      Plaintiff V.W. having prevailed in the underlying proceedings hereby demands

         reasonable attorney’s fees and costs pursuant to 20 U.S.C. § 1415(i)(3).



WHEREFORE, plaintiffs respectfully request that this Court:

      a. Assume jurisdiction over this action;




                                                 4
      Case 1:20-cv-02376-RA Document 1 Filed 03/18/20 Page 5 of 5



   b. Award to plaintiff V.W. the costs, expenses and attorney’s fees for the

      administrative proceedings in the matter of A.H. pursuant to 20 U.S.C. § 1415;

   c. Award to the plaintiffs the costs, expenses and attorney’s fees of this action

      pursuant to 20 U.S.C. § 1415; and

   d. Grant such other and further relief as the Court deems just and proper.




                                  [intentionally blank]




Dated: Auburn, New York
       March 17, 2020
                                                            Yours etc.,


                                                    s/ Justin M. Coretti
                                                    CUDDY LAW FIRM, PLLC
                                                    Attorneys for Plaintiffs
                                                    5693 South Street
                                                    Auburn, New York 13021
                                                    (315) 370-4020
                                                    jcoretti@cuddylawfirm.com




                                            5
